Exhibit 10.6 REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS JULY 1, 2013 BUYER: SUPERIOR UNIFORM GROUP, INC., A FLORIDA CORPORATION SELLER: TAA INVESTMENTS, LLC A GEORGIA LIMITED LIABILITY COMPANY REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS TABLE OF CONTENTS 1. PURCHASE PRICE 2 2. OPENING OF ESCROW 2 3. TITLE TO PROPERTY 2 4. CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE 2 Tests and Studies 2 Accuracy of Representations 3 Foreign Investments 3 Asset Purchase Agreement 3 5. CONDITIONS TO SELLER’S OBLIGATION TO SELL 3 Performance by Buyer 3 Accuracy of Representations 4 Payment of Purchase Price 4 Asset Purchase Agreement 4 6. BUYER’S DELIVERIES TO TITLE COMPANY AND SELLER 4 Purchase Price 4 Escrow Agreement 4 Failure to Deliver 4 7. SELLER’S DELIVERIES TO TITLE COMPANY AND BUYER 4 Deed 4 Association Estoppel 4 Termination of Lease 5 Assignment of Property Rights and Contracts 5 Title Documents 5 Documents Needed to Close 5 Keys and Codes 5 Affidavit of Seller’s Residence 5 Escrow Agreement 6 Failure to Deliver 6 8. THE CLOSING 6 9. PRORATIONS, COSTS AND EXPENSES 6 Prorations and Apportionments 6 Payment of Adjustments to Proration 7 Seller’s Costs and Expenses 7 Buyer's Costs and Expenses 7 DISTRIBUTION OF FUNDS AND DOCUMENTS 7 Escrow Funds 7 Form of Distributions 7 Recorded Documents 8 Non-Recorded Documents 8 Cash Disbursements 8 1 Copies of Documents 8 REPRESENTATIONS AND WARRANTIES OF SELLER 8 Authority of Seller 8 Condition of Property 8 Use and Operation 9 Land Use Regulation 9 Litigation 9 Other Contracts to Convey 9 Environmental Compliance/Hazardous Materials 9 Property Tax Assessment 10 Agreements Affecting the Property 10 Use Permits and Other Approvals 10 Access to Highways and Roads 11 Zoning 11 Encroachments 11 Broker 11 REPRESENTATIONS & WARRANTIES OF BUYER 11 Authority of Buyer 11 Litigation 11 Financial Condition 12 No Broker 12 POST-CLOSING 12 Survey 12 Post-Closing Requirements 13 INDEMNIFICATION 13 Survival 14 Indemnification of the Buyer Parties 14 Indemnification of the Seller 14 Limitations on Indemnification. 15 Provisions Related to Indemnification of the Buyer Parties 15 Indemnification Procedures 16 Payments 16 Set-Off 16 Tax Treatment of Indemnification Payments 16 Cumulative Remedies 16 POSSESSION 16 NOTICES 16 GENERAL PROVISIONS 18 Recitals 18 Manner of Taking Title 18 Right to Assign 18 Gender; Number 18 Captions 18 Exhibits 18 Calculation of Days 18 Entire Agreement 19 2 Modification 19 Attorneys’ Fees 19 Joint and Several Liability 19 Choice of Law 19 Arbitration 20 Consent to Jurisdiction and Service of Process; Waiver of Jury Trial 21 Time of Essence 21 Severability 22 Successors and Assigns 22 Drafting 22 OFAC Compliance 22 No Agreement Until Accepted 23 Counterparts 23 EXHIBIT “A” – LEGAL DESCRIPTION OF PROPERTY 3 REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS This Real Estate Purchase Agreement and Escrow Instructions (“ Agreement ”), dated July 1, 2013, for reference purposes only, is made by and between TAA INVESTMENTS, LLC, a Georgia limited liability company (“ Seller ”), and SUPERIOR UNIFORM GROUP, INC., a Florida corporation ( “ Buyer
